Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2, 4-6, 9 and 13-15 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art is considered to be Fahami (“Influence of Surfactants on the Characteristics of Nickel Matrix Nanocomposite Coatings”; pages 1-7) and CN 106283139 to Zhang, as previously presented.
With regard to claim 1, the closest prior art made of record fails to teach or fairly suggest a method for forming a wear resistant nickel tungsten (NiW) plating system comprising introducing alumina particles into the plating bath; and selecting an amount of a charged surfactant based on a particle size, cumulative surface area and the quantity of the alumina particles in the NiW plating bath; the charged surfactant comprising sodium dodecyl sulfate (SDS) and cetyltrimethyl ammonium bromide. Fahami discloses silicon carbide particles and SDS as a surfactant. Zhang teaches that the presence of functional groups on graphene oxide particles make it easy for SDS surfactants to adsorb and avoid agglomeration of the particles. None of the references suggest the combination of alumina particles with surfactants comprising SDS and cetyltrimethyl ammonium bromide in a NiW plating bath, as claimed. 
 	Regarding claim 13, the closest prior art made of record fails to teach selecting an amount of at least one charged surfactant based on a particle size and the quantity 
There was not found a teaching in the prior art suggesting modification of the conventional methods in order to obtain the features of the present invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZULMARIAM MENDEZ whose telephone number is (571)272-9805.  The examiner can normally be reached on M-F 8am-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/ZULMARIAM MENDEZ/Primary Examiner, Art Unit 1794